Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered February 11, 1975, convicting him of assault in the second degree, robbery in the third degree, and grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law and as a matter of discretion in the interest of justice, by reversing the conviction of grand larceny in the third degree and the sentence imposed thereon, and the said count is dismissed. As so modified, judgment affirmed. Grand larceny in the third degree is a lesser included offense of robbery in the third degree (People v Little, 52 AD2d 896; People v Norde, 49 AD2d 735; see CPL 300.40, subd 3, par [b]). We have considered the defendant’s other arguments and find them to be without merit. Damiani, J. P., Shapiro, Mollen and O’Connor, JJ., concur.